Nationstar Mtge., LLC v Guy (2016 NY Slip Op 05126)





Nationstar Mtge., LLC v Guy


2016 NY Slip Op 05126


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2015-02607
 (Index No. 50970/13)

[*1]Nationstar Mortgage, LLC, respondent, 
vKayan Guy, et al., defendants, Eulalee Guy-Lodge, appellant.


Clair & Gjertsen, Scarsdale, NY (Ira S. Clair and Lance Colquitt of counsel), for appellant.
Sandelands Eyet, LLP, New York, NY (William C. Sandelands, Laurence P. Chirch, and Kieran M. Dowling of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Eulalee Guy-Lodge appeals from findings of fact and conclusions of law of the Supreme Court, Westchester County (Walker, J.), dated February 27, 2015, which, upon a prior order of the same court (Connolly, J.), dated November 7, 2014, inter alia, granting that branch of her cross motion which was pursuant to CPLR 3211(a)(8) to the extent of referring the matter for a framed-issue hearing, and upon completion of such hearing, found that process was properly served upon her.
ORDERED that the appeal is dismissed, with costs.
No appeal lies from findings of fact and conclusions of law (see ELRAC, Inc. v Belessis, 303 AD2d 445). As the paper appealed from did not decide the branch of the appellant's motion which was pursuant to CPLR 3211(a)(8) to dismiss the complaint insofar as asserted against her, which remains pending and undecided, but merely set forth the Supreme Court's findings of fact and conclusions of law following completion of the framed-issue hearing, the appeal must be dismissed (see Baez v First Liberty Ins. Corp., 95 AD3d 1250).
DILLON, J.P., CHAMBERS, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court